DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a `	patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vajapeyam et al. (US 2016/0100433 A1, hereinafter Vajapeyam).
 	Regarding claim 1, Vajapeyam discloses a communication device configured to perform wireless communications, comprising (figure 1, ¶[0043]): a detector configured to monitor a frequency band for one or more other Radio Access Technologies (RATs) (¶[0057]); a determiner configured to determine one or more periods of a reduced interference with the one or more other RATs in one or more frequencies of the monitored frequency band (¶[0054],¶[0082], wherein the radio link monitor is the determiner); and a communicator configured to communicate a first signal during the one or more periods in the one or more frequencies, and communicate a second signal in the frequency band based on the communication of the first signal (¶[0047],¶[0084], wherein the transmitter is the communicator).

claim 2,  Vajapeyam discloses wherein the communicator is configured to communicate the first signal and the second signal on different frequencies of the frequency band (¶[0037]-¶[0040]).
 	Regarding claim 3,  Vajapeyam  wherein the first signal is a control-type signal (¶[0010] wherein the CRS includes the control type signal)
 	Regarding claim 4,  Vajapeyam discloses, wherein the second signal is a data signal (¶[0035], wherein user data includes data signal).

 	Regarding claim 5,  Vajapeyam discloses  wherein the determiner is configured to determine an energy for each of the one or more frequencies of the frequency band (¶[0010],¶[0036], wherin the SINR includes the energy and RSRP includes the energy).

 	Regarding claim 6, Vajapeyam discloses wherein the determiner is configured to determine the one or more periods of reduced interference by comparing the energy of each of the respective frequencies of the one or more frequencies to a power threshold (¶[0053]-¶[0054]).

 	Regardig claim 7,  Vajapeyam discloses wherein the determiner is configured to initiate a back off period on the respective frequency when the respective energy is greater than the power threshold (¶[0057],¶[0059]).

 	Regarding claim 8,  Vajapeyam discloses  wherein the back off period is determined based on a frame length for the RAT corresponding to the first and second signal (¶[0057]-¶[0058])

claim 9, Vajapeyam discloses 9. A communication device configured to communicate via at least a first Radio Access Technology (RAT) and a second RAT, the communication device comprising: a minislot determiner configured to determine, for each slot of a plurality of slots in a wireless communication frame of the first RAT, a plurality of minislots, wherein the duration of each of the plurality of minislots is based on a duration of communicating via the second RAT based on at least one second RAT communication profile (figure 6); and a scheduler configured to schedule communications for the first RAT using the plurality of slots or the plurality of minislots, wherein communications for the first RAT are prevented during slots or minislots associated with communications for the second RAT based on the at least one second RAT communication profile (¶[0047],¶[0084]).

 	
Regarding claim 11,  Vajapeyam discloses  wherein the scheduler is configured to schedule communications for the first RAT and the second RAT symmetrically so that there is a substantially equal number of the plurality of slots or the plurality of minislots during which communications for the first RAT are scheduled  (¶[0094]) as there are for during which communication for the first RAT are prevented (¶[0061])

 	Regarding claim 12,  Vajapeyam discloses a sharer configured to share the schedule of the communications of the first RAT with a peer device (¶[0045]-¶[0046]).

 Regarding claim 13,  Vajapeyam discloses a communication device comprising:



a preferred band determiner configured to determine a preferred band from the plurality of frequency bands by determining a lowest priority frequency band from the prioritized plurality of frequency bands for fulfilling a minimum requirement for sending an intended transmission (¶[0016],¶[0052]); and

a distributor configured to distribute the intended transmission for communication based on the preferred band determiner’s determination (¶[0047],¶[0084]).

 	Regarding claim 14,  Vajapeyam discloses  wherein the radio link measurement information includes at least one of an available frequency; a maximum radio frequency (RF) output power; a power budget; bandwidth; band- specific power amplifier (PA) duty cycles; desired Quality of Service (QoS) information including at least one of data rate, latency, or jitter buffer; channel characteristics; regulatory requirements; or information about the reachability of one or more desired receivers (¶[0016]).

 	Regarding claim 15,  Vajapeyam discloses  wherein the preferred band determiner is configured to determine the minimum requirement for the intended transmission based on a type of operation to be sent via the intended transmission or based on a maximum potential coverage of each of the plurality of frequency bands (¶[0016], ¶[0059]).

claim 16,  Vajapeyam discloses a transceiver configured to receive radio link information for each of the plurality of frequency bands and transmitting the intended communication (¶[0016]).

 	Regarding claim 17,  Vajapeyam discloses a communication device comprising:
a physical display configured to provide a discovery/mesh area of a graphical user interface; and
one or more processors configured to:provide for display via the physical display the discovery/mesh area of the graphical user interface, the discovery/mesh area including the plurality of nodes, wherein a first node of the plurality of nodes represents the communication device (¶[0026],¶[0036]); and
provide for display via the physical display zero or more node connectors; and generating one or more node connectors between the first node and one or more peer nodes from the plurality of nodes (¶[0024], wherein the UE includes the display,¶[0026],¶[0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over 6 in view of Kazmi et al. (WO 2018/093327 A1, hereinafter Kazmi).

 	Regarding claim 10,  Vajapeyam discloses all subject matter of the claimed invention with the exception of  wherein the duration of each of the minislots is a multiple of the duration of communicating via the second RAT based on the second RAT communication profile, wherein the .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam in view of in view of Ninan et al. (US 2014/0133349 A1, hereinafter Ninan).
 	Regarding claim 18,  Vajapeyam discloses all subject matter of the claimed invention with the exception of  wherein the one or more processors are configured to generate one or more secondary node connectors between at least one of the one or more peer nodes and one or more further nodes of the plurality of nodes, wherein each of the one or more further nodes represents a respective further device, wherein each of the secondary node connectors is a line representing a wireless link between the peer device and the respective further device. Ninan discloses wherein the one or more processors are configured to generate one or more secondary node connectors between at least one of the one or more peer nodes and one or more further nodes of the plurality of nodes, wherein each of the one or more further nodes represents a respective further device, wherein each of the secondary node connectors is a line representing a wireless link between the peer device and the respective further device (¶[0064]). Thus, it would have been obvious to one of ordinary skill in the art prior to the 

 	Regarding claim 19, Vajapeyam discloses all subject matter of the claimed invention with the exception of wherein the one or more processors are configured to provide for display via the physical display a mesh toggle wherein the discovery/mesh area of the graphical user interface includes the mesh toggle. Ninan discloses wherein the one or more processors are configured to provide for display via the physical display a mesh toggle wherein the discovery/mesh area of the graphical user interface includes the mesh toggle (¶[0064]).Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the display as disclosed by Ninan along with the system of Vajapeyam. The display may be implemented through software to provide the system with graphical representation of the paths (¶[0064], Ninan).


 	 	Regarding claim 20 , Vajapeyam discloses all subject matter of the claimed invention with the exception of  wherein the one or more processors are configured to select at least one of the plurality of nodes; and provide for display via the physical display a node information display area associated with the selected node. Ninan discloses wherein the one or more processors are configured to select at least one of the plurality of nodes; and provide for display via the physical display a node information display area associated with the selected node (¶[0064]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the display as disclosed by Ninan along with the system of Vajapeyam. The display may be implemented through software to provide the system with graphical representation of the paths (¶[0064], Ninan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463